Citation Nr: 0430552	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-34 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for major depression.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to July 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims file reflects that the veteran was 
afforded an examination by a VA psychologist in May 2003.  
This examination report includes a diagnosis of major 
depression, chronic, moderate.  In addition, the examiner 
noted that the veteran was diagnosed with and treated for 
depression while on active duty and commented that the onset 
of his depression occurred prior to his period of active 
duty.  Significantly, this examination report does not 
contain an opinion as to whether the veteran's major 
depression was aggravated as a result of the veteran's period 
of military service.

Nevertheless, the RO denied service connection for major 
depression, noting that there is no evidence of aggravation 
of this disorder during service.  In this regard, it is noted 
that the question of whether major depression was aggravated 
during the veteran's period of military service is a medical 
determination which must be made from the record, without 
resort to independent medical judgment by the RO.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Additionally, during his May 2004 Travel Board hearing, the 
veteran testified that he had been afforded a psychiatric 
examination in connection with his award of disability 
benefits from the Social Security Administration (SSA).  The 
Board notes that it has been resolved in various cases, 
essentially, that although SSA disability decisions are not 
controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits, and that the VA has 
a duty to assist the veteran in gathering SSA records.  
Collier v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992); and Brown v. Derwinski, 2 Vet. App. 444 
(1992).  In this case, the medical records utilized by the 
SSA in granting the appellant's disability claim as well as 
the award determination should be obtained by the RO and 
associated with the claims file.

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence.

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
psychiatric complaints since his 
separation from service in July 1961.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified in response to this request 
which have not been previously secured.

3.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.  All records 
obtained should be added to the claims 
folder.

4.  Thereafter, the RO should make 
arrangements for the veteran to undergo a 
VA examination by an appropriate 
specialist to determine the nature and 
etiology of his psychiatric disorder(s).  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination of the 
veteran.  The examiner is requested to 
offer an opinion with supporting 
analysis, as to (1) whether the veteran 
currently has a psychiatric disorder, to 
include major depression; (2) if 
psychiatric disorder(s) is/are present, 
what is the approximate date of clinical 
onset; and (3) if the date of clinical 
onset is prior to the veteran's 
enlistment into military service, whether 
it is at least as likely as not that a 
psychiatric disorder was aggravated (a 
chronic worsening of the underlying 
condition versus temporary flare-ups of 
symptoms) as a result of the veteran's 
period of military service.  A complete 
rationale for all opinions expressed 
should be provided.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




